Case 1:19-cv-20649-MGC Document 26 Entered on FLSD Docket 05/24/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 1:19-cv-20649-MGC

  MARIA VICTORIA VILLAMIL
  SALGADO

          Plaintiff,

  v.

  MATTHEW GROSACK & SABRINA
  GROSACK

        Defendants.
  ____________________________________/

       DEFENDANTS’ MOTION FOR SETTLEMENT CONFERENCE BEFORE U.S.
        MAGISTRATE JUDGE AND INCORPORATED MEMORANDUM OF LAW

          Defendants, Matthew & Sabrina Grosack (collectively the “Defendants”), hereby move

  this Court to schedule a settlement conference, before Magistrate Judge Goodman, in the above

  captioned matter, in the interest of judicial economy and in order to obtain a just, speedy, and

  inexpensive determination of the action, and as grounds therefore state as follows:

           1.     This is an action brought pursuant to the Fair Labor Standards Act (“FLSA”) by

  Plaintiff Maria Victoria Villamil Salgado (the “Plaintiff”). Plaintiff, a serial FLSA plaintiff is the

  former employee of Defendant Sabrina Grosack who was employed to care for Defendants’

  children. Similar to Plaintiff’s prior lawsuit against the family that previously employed her, ,1

  Plaintiff alleges unpaid minimum wages amounting to almost sixty-thousand dollars ($60,000.00)

  for purportedly working twenty-four (24) hour work days over the course of more than (3) years.




  1
   See Complaint filed in Maria Victoria Villamil v. Oscar Mendez and Marly Vargas, 2015-011822-CA-01 In the
  Circuit Court in and for Miami-Dade County.

                                                      1
Case 1:19-cv-20649-MGC Document 26 Entered on FLSD Docket 05/24/2019 Page 2 of 5



              2.      Although Defendants specifically deny that any money is owed to Plaintiff,

  Defendants continue to seek a reasonable settlement of this action as they are cognizant of the

  substantial attorney’s fees they may incur if this action goes to trial. Although Defendants have

  extended good faith settlement offers and have produced corroboration of their position that

  Sabrina did not violate the minimum wage provision of the FSLA, Plaintiff refuses to engage in h

  settlement negotiations.

              3.      On or about March 14, 2019, Plaintiff’s counsel insisted that discovery must

  proceed (and that substantial fees must be incurred) before counsel will agree to an early settlement

  conference.2 Plaintiff’s counsel takes this position despite the exchange of over 1,500 pages of

  documents and sworn testimony between the parties as part of pre-suit settlement discussions and

  the mandatory disclosures ordered by this Court.

              4.      Voluntary meaningful settlement discussions regarding the merits of this case will

  not occur without Plaintiff’s counsel first taking discovery and incurring substantial legal fees

  which he will then seek to recover from Defendants. Defendants believe such discovery is

  unnecessary given the volume of documentary disclosure that has taken place in this case.

  Moreover, Plaintiff’s approach is simply inconsistent with the Federal Rules of Civil Procedure

  which provide in part that the rules “shall be construed and administered to secure the just, speedy

  and inexpensive determination of every action and proceeding.” See Fed. R. Civ. P. 1 (emphasis

  added).

              5.      For this reason, Defendants respectfully submit that this case requires an early

  settlement conference before United States Magistrate Judge Goodman in order to facilitate a “just,

  speedy and inexpensive determination” of this action. It is well known that federal court dockets



  2
      It is noteworthy that the Plaintiff and the Zidell Firm do not oppose and suggest early mediation of this case.

                                                               2
Case 1:19-cv-20649-MGC Document 26 Entered on FLSD Docket 05/24/2019 Page 3 of 5



  are flooded with FLSA cases. Often times the parties engage in unnecessary and expensive

  discovery and motion practice even though the amount at issue is minimal. This, in turn, makes it

  more difficult to attempt to resolve these cases because the plaintiffs' claimed attorneys’ fees are

  significantly higher than the alleged wages due.

           6.         Rule 1 of the Magistrate Rules for this Court provides, in relevant part, that a

  Magistrate Judge is authorized to conduct settlement conferences. See S.D. Fla. M.R. 1(i)(2). Rule

  2 states that “the District Judge may refer to a Magistrate Judge any matter within the scope of

  these Magistrate Judge Rules.” S.D. Fla. M.R. 2. Pursuant to said rules, courts in the Southern

  District of Florida commonly appoint a Magistrate Judge to conduct settlement conferences early

  in FLSA cases. See Garay v. Southeast Duct Specialist, Inc., 09-20124-CIV-SEITZ-

  O'SULLIVAN, D.E. 6, Notice of Court Practice in Fair Labor Standards Act Cases and Referral

  to Magistrate Judge for Settlement Conference, pp. 1-2 (S.D. Fla. Feb. 5, 2009). In fact, some

  courts require the parties to engage in a settlement conference prior to filing a joint scheduling

  report. Id. at 2.

           7.         Courts routinely grant motions to hold early settlement conferences at the request

  of one of the parties, because doing so does not entail the expense of a neutral private mediator,

  and is, often, more effective: “[t]he Court can . . . request a Magistrate Judge to conduct a

  mediation. Such a proceeding will not entail the expenses that accompany mediation before a

  neutral. N. Am. Med. Corp. v. Axiom Worldwide, Inc., No. 1:06-CV-1678-JEC, 2010 U.S. Dist.

  LEXIS 150245, at *29 (N.D. Ga. June 25, 2010).

           8.         As Judge Moore of this District has observed, FLSA plaintiffs – and the Zidell Firm

  in particular - benefit “enormously” from a referral to an early settlement conference:




                                                       3
Case 1:19-cv-20649-MGC Document 26 Entered on FLSD Docket 05/24/2019 Page 4 of 5



                 Available records show that the Zidell law firm has filed 1,905
                 lawsuits with this Court, almost all on behalf of plaintiffs bringing
                 FLSA claims. The Firm, and other attorneys who represent FLSA
                 plaintiffs, benefit enormously from the widespread practice of the
                 judges on this Court of referring FLSA cases to an early settlement
                 conference before a Magistrate Judge. The parties settle many of
                 these lawsuits at this early stage with payment to the plaintiff, along
                 with attorneys' fees to plaintiffs’ counsel. This happens, in
                 significant measure, because the FLSA’s prevailing plaintiff
                 attorneys’ fee provision creates a powerful economic incentive for
                 defendants to settle these claims.

                                         (Emphasis Supplied).

  Estrada v. FTS USA, LLC, No. 14-23388-CIV, 2018 U.S. Dist. LEXIS 122780, at *20-21 (S.D.

  Fla. July 20, 2018).

          9.        The requested relief will not delay the trial of this matter or otherwise interfere

  with these proceedings. To the contrary, it could result in the expeditious resolution of this action.

  Moreover, no party will suffer prejudice if this Motion is granted, especially given the fact that the

  parties are required by this Court to participate in mediation.

                                            CONCLUSION

         WHEREFORE, Defendants respectfully request that this Court enter an Order requiring

  that the parties participate in an in-person settlement conference before magistrate judge Goodman

  (with all parties and primary counsel in attendance with full settlement authority), and for such

  other and further relief as this Court deems just and proper.




                                                    4
Case 1:19-cv-20649-MGC Document 26 Entered on FLSD Docket 05/24/2019 Page 5 of 5



                                 CERTIFICATE OF CONFERRAL

         Undersigned hereby certifies that he conferred with opposing counsel J. Paxton Marshall,

  Esq. who, by email, informed Undersigned that they are opposed to the motion.

                                                        /s/ Jay M. Levy
                                                 JAY M. LEVY, ESQUIRE
                                                 FL BAR NO 219754
                                                 Jay M. Levy, P.A.
                                                 9150 S. Dadeland Boulevard, Suite 1010
                                                 Miami, FL 33156
                                                 Tel: 305 670-8100
                                                 E-mail: jay@jaylevylaw.com
                                                 Secondary: wendy@jaylevylaw.com

                                         Certificate of Service

         I HEREBY CERTIFY that a true and correct copy of the foregoing instrument was emailed

  to those listed on the service list this May 24, 2019.


                                                 BY: __________/s/ ________________
                                                       JAY M. LEVY, ESQUIRE

  Service List
  Natalie Staroschak, Esquire
  JH Zidell, PA
  300-71 Street, Suite 605
  Miami Beach, Florida 33141
  nstar.zidellpa@gmail.com

  J. Paxton Marshall, Esquire
  JH Zidell, PA
  300-71 Street, Suite 605
  Miami Beach, Florida 33141
  pmarsh.zidellpa@gmail.com




                                                    5
